DETAILED ACTION
Status of Claims 
1.	This office action consider claims 1-20 filed on 12/29/2020 in “Claims”  pending for prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (114; Fig 6; [0092]) = (element 114; Figure No. 6; Paragraph No. [0092]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-3, 5-8, 10-11, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bentley et al. (US 20180331213 A1; hereinafter Bentley).
Regarding claim 1, Bentley teaches a vertical fin field effect transistor device (see the entire document, specifically Fig. 1A+; [0025+], and as cited below), comprising: 
a vertical fin ({104, 106, 108}; Fig. 15B in view of Fig. 3B; see [0030, 0036, 0042-0043], where the channel fin portion comprises of 104,106,108) on a substrate (100; see [0030]); 
162; Fig. 15B; see [0039]) on the vertical fin ({104, 106, 108}); 
a gate plug (122; Fig. 15B; see [0026, 0038, 0058]) around an upper portion of the vertical fin ({104, 106, 108}); and 
a dielectric collar (132; Fig. 15B; see [0038]) on the gate plug (122).  
Regarding claim 2, Bentley teaches all of the features of claim 1. 
Bentley further comprising a top source/drain (140; Fig. 15B; see [0036]) on a top surface of the vertical fin ({104, 106, 108}) and on at least a portion of the gate plug (122).  
Regarding claim 3, Bentley teaches all of the features of claim 2. 
Bentley further comprising upper extension region (108; Fig. 15B in view of Fig. 3B; [0030, 0036, 0042-0043]) in the vertical fin ({104, 106, 108}) adjoining the top source/drain (140).  
Regarding claim 5, Bentley teaches all of the features of claim 2. 
Bentley further teaches wherein the top source/drain (140; Fig. 15B; see [0036]) is surrounded by the dielectric collar (132; see [0036, 0038]).  
Regarding claim 6, Bentley teaches all of the features of claim 5. 
Bentley further teaches wherein the gate plug (122; Fig. 15B; see [0026, 0038, 0058]) is between the top source/drain (140) and the gate dielectric layer (162).  
Regarding claim 7, Bentley teaches all of the features of claim 5. 
Bentley further teaches wherein the gate plug (122; Fig. 15B; see [0026, 0038, 0058]) is between the top source/drain (140) and a gate electrode (160; [0039]) on the gate dielectric layer (162).
Regarding claim 8, Bentley teaches all of the features of claim 6. 
Bentley further teaches wherein the gate plug (122; Fig. 15B; see [0026, 0038, 0058]) is a high-K dielectric material (see [0026, 0038, 0058]; see [0058], for high-k dielectric material).
Regarding claim 10, Bentley teaches a vertical fin field effect transistor device (see the entire document, specifically Fig. 1A+; [0025+], and as cited below), comprising: 
a vertical fin ({104, 106, 108}; Fig. 15B in view of Fig. 3B; see [0030, 0036, 0042-0043], where the channel fin portion comprises of 104,106,108) on a substrate (100; see [0030]); 
a gate dielectric layer (162; Fig. 15B; see [0039]) on the vertical fin ({104, 106, 108}); 
a gate electrode (160; [0039]) on the gate dielectric layer (162); 
a top spacer layer (170; [0044]) on the gate electrode (160); 
a top source/drain (140; see [0036]) on the vertical fin ({104, 106, 108}); 
a dielectric collar (132; Fig. 15B; see [0038]) between the top spacer layer (170) and the top source/drain (140); and 
a gate plug (122; Fig. 15B; see [0026, 0038, 0058]) between the top source/drain (140) and the gate dielectric layer (162).  
Regarding claim 11, Bentley teaches all of the features of claim 10. 
Bentley further teaches wherein the gate plug (122; Fig. 15B; see [0026, 0038, 0058]) is a high-K dielectric material (see [0026, 0038, 0058]; see [0058], for high-k dielectric material).
Regarding claim 15, Bentley teaches a vertical fin field effect transistor device (see the entire document, specifically Fig. 1A+; [0025+], and as cited below), comprising: 
a vertical fin ({104, 106, 108}; Fig. 15B in view of Fig. 3B; see [0030, 0036, 0042-0043], where the channel fin portion comprises of 104,106,108) on a substrate (100; see [0030]); 
a gate dielectric layer (162; Fig. 15B; see [0039]) on the vertical fin ({104, 106, 108}); 
a gate plug (122; Fig. 15B in view of Fig. 4B; see [0026, 0038, 0058]) around an upper portion of the vertical fin ({104, 106, 108}); 
a dielectric collar (132; Fig. 15B; see [0038]) on the gate plug (122); and 
a top source/drain (140; see [0036]) on the vertical fin ({104, 106, 108}).  
Regarding claim 16, Bentley teaches all of the features of claim 15. 
Bentley further teaches wherein the gate plug (122; Fig. 15B; see [0026, 0038, 0058]) is a high-K dielectric material (see [0026, 0038, 0058]; see [0058], for high-k dielectric material) (see below for “that enhances”) gate (see [0038-0039]) (see below for “coupling to”) a device channel (see [0026-0028, 0038-0039]).
In regards to “wherein the gate plug is a high-K dielectric material that enhances gate coupling to a device channel” (emphasis added), it is the Examiner’s position that the limitation of " wherein the gate plug is a high-K dielectric material that enhances gate coupling to a device channel” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of Bentley has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Bentley teaches the claimed structure, as detailed above. Thus, Bentley teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

3.	Claims 9, 12, and 17-20 are rejected under 35 U.S.C.103 as being unpatentable over Bentley et al. (US 20180331213 A1; hereinafter Bentley), in view of Zhang et al. (US 9530863 B1; hereinafter Zhang) and Zang et al. (US 20200091143 A1; hereinafter Zang). 
Regarding claim 9, Bentley teaches all of the features of claim 8. 
Bentley further teaches wherein the dielectric collar (132; Fig. 15B; see [0038]) is (see below for “a low-K dielectric material”).  
As noted above, Bentley does not expressly disclose “(wherein the dielectric collar is) a low-K dielectric material”.
However, in the analogous art, Zhang teaches vertical transistor devices ([Title]), wherein (Fig. 2A+; C5 L15+) a low-k sidewall spacer (136; Fig. 2P; C8 L66-67 to C9 L1-7) formed over recessed spacers (120R), where low-k sidewall spacers (136; Fig. 2P; C8 L66-67 to C9 L1-7) were formed by depositing a layer of spacer material (e.g., an insulating material having a dielectric constant of 5.5 or less, such as SiOCN, SIBCN).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dielectric material of the liner layer of Bentley with the low-k sidewall spacer material of Zhang, and thereby, modified Bentley’s (by Zhang) device will have wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038] in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) is a low-K dielectric material (in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7).	
Bentley in the manner set forth above, at least, because this inclusion provides low-k sidewall spacers comprising of  SiOCN or SIBCN (Zhang C8 L66-67 to C9 L1-7), where low-k materials provide the advantage of reducing parasitic capacitance (Zang [0025]).
Regarding claim 12, Bentley teaches all of the features of claim 11. 
Bentley further teaches wherein the dielectric collar (132; Fig. 15B; see [0038]) is (see below for “a low-K dielectric material”) (see below for “that reduces the parasitic capacitance between”) the gate electrode (160; [0039])  and the top source/drain (140; see [0036]).  
As noted above, Bentley does not expressly disclose “(wherein the dielectric collar is) a low-K dielectric material”.
However, in the analogous art, Zhang teaches vertical transistor devices ([Title]), wherein (Fig. 2A+; C5 L15+) a low-k sidewall spacer (136; Fig. 2P; C8 L66-67 to C9 L1-7) formed over recessed spacers (120R), where low-k sidewall spacers (136; Fig. 2P; C8 L66-67 to C9 L1-7) were formed by depositing a layer of spacer material (e.g., an insulating material having a dielectric constant of 5.5 or less, such as SiOCN, SIBCN).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dielectric material of the liner layer of Bentley with the low-k sidewall spacer material of Zhang, and thereby, modified Bentley’s (by Zhang) device will have wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038] in view of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) is a low-K dielectric material (in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-that reduces the parasitic capacitance between”) the gate electrode (Bentley 160; [0039])  and the top source/drain (Bentley 140; see [0036]).	
The ordinary artisan would have been motivated to modify Bentley in the manner set forth above, at least, because this inclusion provides low-k sidewall spacers comprising of  SiOCN or SIBCN (Zhang C8 L66-67 to C9 L1-7), where low-k materials provide the advantage of reducing parasitic capacitance (Zang [0025]).
In regards to “wherein the dielectric collar is a low-K dielectric material that reduces the parasitic capacitance between the gate electrode and the top source/drain” (emphasis added), it is the Examiner’s position that the limitation of "wherein the dielectric collar is a low-K dielectric material that reduces the parasitic capacitance between the gate electrode and the top source/drain” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of modified Bentley (by Zhang and Zang) has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, modified Bentley (by Zhang and Zang) teaches the claimed structure, as detailed above. Thus, modified Bentley (by Zhang and Zang) teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claim 17, Bentley teaches all of the features of claim 16. 
Bentley further teaches wherein the dielectric collar (132; Fig. 15B; see [0038]) is (see below for “a low-K dielectric material selected from the group consisting of carbon doped silicon oxide P201801552US02 (M2085 D)Page 27 of 29(SiO:C), fluorine doped silicon oxide (SiO:F), silicon boron carbonitride (SiBCN), silicon oxycabonitride (SiOCN), and combinations thereof”).  
As noted above, Bentley does not expressly disclose “(wherein the dielectric collar is) a low-K dielectric material selected from the group consisting of carbon doped silicon oxide P201801552US02 (M2085 D)Page 27 of 29(SiO:C), fluorine doped silicon oxide (SiO:F), silicon boron carbonitride (SiBCN), silicon oxycabonitride (SiOCN), and combinations thereof”.
However, in the analogous art, Zhang teaches vertical transistor devices ([Title]), wherein (Fig. 2A+; C5 L15+) a low-k sidewall spacer (136; Fig. 2P; C8 L66-67 to C9 L1-7) formed over recessed spacers (120R), where low-k sidewall spacers (136; Fig. 2P; 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dielectric material of the liner layer of Bentley with the low-k sidewall spacer material of Zhang, and thereby, modified Bentley’s (by Zhang) device will have wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038] in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) is a low-K dielectric material (in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) selected from the group consisting of carbon doped silicon oxide P201801552US02 (M2085 D)Page 27 of 29(SiO:C), fluorine doped silicon oxide (SiO:F), silicon boron carbonitride (SiBCN), silicon oxycabonitride (SiOCN), and combinations thereof (in view of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7; SiOCN).	
The ordinary artisan would have been motivated to modify Bentley in the manner set forth above, at least, because this inclusion provides low-k sidewall spacers comprising of  SiOCN or SIBCN (Zhang C8 L66-67 to C9 L1-7), where low-k materials provide the advantage of reducing parasitic capacitance (Zang [0025]).
Regarding claim 18, modified Bentley (by Zhang and Zang) teaches all of the features of claim 17. 
Modified Bentley (by Zhang and Zang) further comprising a gate electrode (Bentley 160; Fig. 15B; see [0039]) on the gate dielectric layer (Bentley 162; Fig. 15B; see [0039]), wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038] in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) is between the top source/drain (Bentley 140; see [0036]) and the gate electrode (Bentley 160; [0039]).  
Regarding claim 19, modified Bentley (by Zhang and Zang) teaches all of the features of claim 18. 
Modified Bentley (by Zhang and Zang) further comprising an extension region (Bentley 108; Fig. 15B in view of Fig. 3B; [0030, 0036, 0042-0043]) in the vertical fin (Bentley {104, 106, 108}; Fig. 15B in view of Fig. 3B; see [0030, 0036, 0042-0043]) adjacent to the gate plug (Bentley 122; Fig. 15B in view of Fig. 4B; see [0026, 0038, 0058]).
Regarding claim 20, modified Bentley (by Zhang and Zang) teaches all of the features of claim 18. 
Modified Bentley (by Zhang and Zang) further comprising a top spacer layer (Bentley 170; Fig. 15B; [0044]) on the gate electrode (Bentley 160; Fig. 15B; see [0039]), wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038] in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) is between the top source/drain (Bentley 140; see [0036]) and the top spacer layer (Bentley 170; Fig. 15B; [0044]).
4.	Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over Bentley et al. (US 20180331213 A1; hereinafter Bentley), in view of Basker et al. (US 9735246 B1; hereinafter Basker). 
Regarding claim 4, Bentley teaches all of the features of claim 2. 
Bentley further teaches wherein the dielectric collar (132; Fig. 15B; see [0038])  (see below for “includes an air gap”).  
As noted above, Bentley does not expressly disclose “(wherein the dielectric collar) includes an air gap”.
Basker teaches vertical fin field effect transistors (C1 L6-9), wherein (Fig. 1+; C2 L45+) top spacer  (802; Fig. 10; C6 L50-53) over conductor  (602) and adjacent to top source/drain region (1002; C7 L8-10), where  top spacer  (802; Fig. 10; C9 L1-7) comprises airgaps (804; C6 L50-53)
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structure of the liner layer of Bentley in view of the structure of the top spacer layer with an air gap of Basker, and thereby, modified Bentley’s (by Basker) device will have wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038] in view of Basker 804; Fig. 10; C6 L50-53) includes an air gap (Bentley 132; Fig. 15B; see [0038] in view of Basker 804; Fig. 10; C6 L50-53).	
The ordinary artisan would have been motivated to modify Bentley in the manner set forth above, at least, because this inclusion provides spacer layer that adjacent to a source/drain region and over a gate conductor layer (Basker C6 L50-53, C7 L8-10), where the air gaps provides further insulation to the spacer layer that is adjacent to the source/drain region and over a gate conductor layer.
5.	Claims 13-14 are rejected under 35 U.S.C.103 as being unpatentable over Bentley et al. (US 20180331213 A1; hereinafter Bentley), in view of Zhang et al. (US 9530863 B1; hereinafter Zhang), Zang et al. (US 20200091143 A1; hereinafter Zang), and Basker et al. (US 9735246 B1; hereinafter Basker). 
Regarding claim 13, modified Bentley (by Zhang and Zang) teaches all of the features of claim 12. 
Bentley (by Zhang and Zang) further teaches wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038])  (see below for “includes an air gap”).  
As noted above, modified Bentley (by Zhang and Zang) does not expressly disclose “(wherein the dielectric collar) includes an air gap”.
However, in the analogous art, Basker teaches vertical fin field effect transistors (C1 L6-9), wherein (Fig. 1+; C2 L45+) top spacer  (802; Fig. 10; C6 L50-53) over conductor  (602) and adjacent to top source/drain region (1002; C7 L8-10), where  top spacer  (802; Fig. 10; C9 L1-7) comprises airgaps (804; C6 L50-53)
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structure of the liner layer of Bentley in view of the structure of the top spacer layer with an air gap of Basker, and thereby, modified Bentley’s (by Zhang, Zang, and Basker) device will have wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038] in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7 in view of Basker 804; Fig. 10; C6 L50-53) includes an air gap (Bentley 132; Fig. 15B; see [0038] in view of Basker 804; Fig. 10; C6 L50-53).	
The ordinary artisan would have been motivated to modify Bentley in the manner set forth above, at least, because this inclusion provides spacer layer that adjacent to a source/drain region and over a gate conductor layer (Basker C6 L50-53, C7 L8-10), where the air gaps provides further insulation to the spacer layer that is adjacent to the source/drain region and over a gate conductor layer.
Regarding claim 14, modified Bentley (by Zhang, Zang, and Basker) teaches all of the features of claim 13. 
Bentley (by Zhang, Zang, and Basker) further comprising a bottom spacer layer (Bentley 152; see [0026, 0031, 0037]) between the substrate (Bentley 100; see [0030]) and the gate electrode (Bentley 160; [0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898